Case 9:20-cv-80984-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.


  MARIA L. SUAREZ,

                 Plaintiff,

  v.

  HOME DEPOT U.S.A., INC.,

                 Defendant.
                                               /

                              DEFENDANT’S NOTICE OF REMOVAL

         Defendant Home Depot U.S.A., Inc. (“Home Depot” or “Defendant”), pursuant to 28

  U.S.C. §§ 1332, 1441, and 1446, hereby removes this action from the Fifteenth Judicial Circuit

  Court in and for Palm Beach County, Florida. The removal is based on diversity of citizenship, and

  this Court therefore has original subject matter jurisdiction over the case pursuant to 28 U.S.C. §

  1332(a). The specific grounds for removal are the following:

                                  I. STATEMENT OF THE CASE

         Plaintiff Maria L. Suarez filed a Complaint against Home Depot in the Fifteenth Judicial

  Circuit Court in and for Palm Beach County, Florida, on or about May 29, 2020. The action is

  styled Maria L. Suarez v. Home Depot U.S.A., Inc., and is designated Case No.

  502020CA005813XXXXMB (hereafter referred to as the “State Action”). Copies of all process,

  pleadings, and orders served upon Defendant in the State Action are attached hereto as Exhibit

  A.
Case 9:20-cv-80984-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 10



         Defendant was first served with the Summons and Complaint on June 3, 2020. The

  Complaint does not specify the amount of damages sought, however, nor does it provide an

  estimate of same. See Exhibit A, Pl.’s Compl.

                                   II. GROUNDS FOR REMOVAL

         This removal is based on diversity of citizenship pursuant to 28 U.S.C. §§ 1441(b) and

  1446(b)(3), through application of 28 U.S.C. § 1332(a).

         Pursuant to 28 U.S.C. § 1332(a), the State Court Action can be properly removed to this

  Court if there is (a) complete diversity of citizenship between Plaintiff and Defendant; and, (b)

  the amount in controversy exceeds $75,000 exclusive of interest and costs.

         (a)      There is Complete Diversity of Citizenship.

         As set forth below, Plaintiff and Defendant are citizens of different states.

         Plaintiff is a resident of Palm Beach County, Florida, and is a citizen of Florida for

  diversity purposes. See Exhibit A, Pl’s Compl. ¶ 5.

         Pursuant to 28 U.S.C. § 1332(c), for the purposes of determining diversity of citizenship,

  a corporation is deemed to be a citizen of the State where it is incorporated and where it has its

  principal place of business. Defendant Home Depot is incorporated in the State of Delaware

  with its principal place of business in Atlanta, Georgia. See Exhibit B, Declaration of Penny

  Paladino ¶ 3.     Thus, Home Depot is a citizen of Delaware and Georgia for purposes of

  determining diversity of citizenship.

         As set forth above, this suit is between citizens of different states as required by 28

  U.S.C. § 1332(a)(1).




                                                   2
Case 9:20-cv-80984-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 10



         (b)     The Amount in Controversy Exceeds $75,000.00.

         Pursuant to 28 U.S.C. § 1446(c)(2)(A), this Notice of Removal asserts that the amount in

  controversy is greater than $75,000.

         Plaintiff’s Complaint demands an unspecified amount of damages under the Florida Civil

  Rights Act (FCRA), including back pay, front pay or reinstatement, compensatory damages,

  punitive damages, and attorney’s fees. See Exhibit A, Pl.’s Compl. ¶¶ 71 and 87 (in the “prayer

  for relief” clauses following each paragraph).

         Where, as in the instant case, a plaintiff has made an unspecified demand for damages in

  state court, the removing defendant must establish only by a preponderance of the evidence that

  the amount in controversy exceeds the jurisdictional amount for diversity jurisdiction. Pretka v.

  Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 1996) (emphasis added); see also 28

  U.S.C. § 1446(c)(2)(B) (“removal of the action is proper on the basis of an amount in

  controversy asserted under subparagraph (A) if the district court finds by the preponderance of

  the evidence, that the amount in controversy exceeds the amount specified in section 1332(a).”).

  As such, the issue is whether – more likely than not – the amount in controversy exceeds

  $75,000.

         The Eleventh Circuit has held that this “lower burden of proof is warranted because there

  is simply no estimate of damages to which a court may defer.” Tapscott v. MS Dealer Service

  Corp., 77 F.3d 1353, 1357 (11th Cir. 1997).          Importantly, “[t]he point is that a removing

  defendant is not required to prove the amount in controversy beyond all doubt or to banish all

  uncertainty about it.” Pretka, 608 F.3d at 754; see also South Florida Wellness, Inc. v. Allstate

  Ins. Co., 745 F.3d 1312, 1315 (11th Cir. 2014) (explaining that the key is not “how much the

  plaintiffs are ultimately likely to recover,” but “how much will be put at issue during the


                                                   3
Case 9:20-cv-80984-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 10



  litigation”). Here, all reasonable inferences demonstrate that the amount in controversy—more

  likely than not—exceeds $75,000.

         First, the amount of Plaintiff’s claimed back pay must be considered for the jurisdictional

  requirement. Plaintiff’s employment ended on or about November 22, 2017. See Exhibit B,

  Declaration of Penny Paladino, ¶ 5. At the time her employment ended Plaintiff worked an

  average of forty hours per week and was paid $19.49 per hour (amounting to $779.60 per week).

  See Exhibit B, ¶ 6. Plaintiff’s employment ended approximately 135 weeks ago. This means

  that her claimed back pay to date is approximately $105,246.00. This, by itself, exceeds the

  jurisdictional threshold.

         Plaintiff is also seeking front pay or reinstatement under the FCRA. Front pay is a form

  of equitable relief awarded to a FCRA plaintiff in lieu of, or until, reinstatement. Brown v. Am.

  Express Co., No. 09-CIV-61758, 2010 WL 527756, at *5 (S.D. Fla. Feb. 10, 2010). For amount-

  in-controversy purposes, such equitable relief is calculated as “the monetary value of the object

  of the litigation that would flow to the plaintiff” if the requested relief is granted. Leonard v.

  Enterprise Rent a Car, 279 F.3d 967, 973 (11th Cir. 2002).

         In the event that the Plaintiff can show that reinstatement is not feasible and this Court

  considers the issue of front pay, an award of one or two years of front pay is not uncommon in

  employment discrimination cases. See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340, 1349

  (11th Cir. 2000) (affirming front pay award of one year in an employment discrimination case

  under ADEA and FCRA); Brown v. Cunningham Lindsey U.S., Inc., No. 305CV141J32HTS,

  2005 WL 1126670, at *5 (M.D. Fla. May 11, 2005) (assuming one year of front pay when

  determining amount in controversy in an employment discrimination/retaliation lawsuit under the

  FCRA); see also Whittlesey v. Union Carbide Corp., 742 F.2d 724 (2d Cir. 1984) (affirming


                                                  4
Case 9:20-cv-80984-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 10



  award of 4 years front pay in an ADEA case). In this case, if Plaintiff were to prevail at trial and

  the Court were to award her one year of front pay, she would recover an additional $40,539.20.

         In addition, Plaintiff seeks an unspecified amount of compensatory damages.              See

  Exhibit A, Pl.’s Compl. ¶¶ 71 and 87 (in the “prayer for relief” clauses following each

  paragraph). Although Defendant takes the position that Plaintiff will not be entitled to such

  damages, they are likewise available under the FCRA, and are uncapped and unlimited. See Fla.

  Stat. § 760.11(5). Accordingly, compensatory damages must be considered as well.

         Compensatory damages, by themselves, often exceed the jurisdictional threshold in

  employment discrimination cases.        See Munoz, 223 F.3d at 1348 (affirming $150,000

  compensatory damages jury award in an employment discrimination FCRA case); Hill v. Xerox

  Corp., 998 F. Supp. 1378, 1384 (N.D. Fla. 1998) (upholding a jury award of $457,000 for

  emotional distress for violation of the FCRA). For her part, Plaintiff alleges that she suffered

  “mental pain, anguish, pain, and humiliation.” See Exhibit A, Pl.’s Compl. ¶ 71 (in the “prayer

  for relief” clause following the paragraph).

         Finally, Plaintiff has demanded attorney’s fees. See Exhibit A, Pl.’s Compl. ¶¶ 71 and 87

  (in the “prayer for relief” clauses following each paragraph). The amount in controversy also

  includes Plaintiff’s attorney’s fees when a statutory cause of action entitles a party to them. See

  Field v. Nat’l Life Ins. Co., No. 8:00-CV-989-T-24TBM, 2001 WL 77101, at *4 (M.D. Fla. Jan.

  22, 2001). Attorney’s fees are authorized by the FCRA, and therefore must be included here.

  See Fla. Stat. § 760.11(5).

         Courts have found that reasonable hourly rates in Southern Florida for attorneys handling

  FCRA cases can range anywhere from $175 to $350 per hour. See Holland v. Gee, No. 8:08-

  CV-2458-T-33AEP, 2012 WL 5845010, at *5 (M.D. Fla. Oct. 23, 2012) (awarding plaintiff $175


                                                   5
Case 9:20-cv-80984-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 10



  and $350 per hour for attorney fees depending on experience level of counsel). As such, attorney

  fees in employment cases often alone exceed the jurisdictional threshold of $75,000. See Mock

  v. Bell Helicopter Textron, Inc., No. 6:04-CV-1415, 2010 WL 5066121 (M.D. Fla. Sept. 3, 2010)

  (awarding plaintiff $ 342,207.81 in attorney fees in age discrimination case); EEOC v. Enterprise

  Leasing Co., Inc., No. 8:00-CV-2012-T-24-EAD, 2003 WL 21659097, at * 8 (M.D. Fla. May 16,

  2003) (intervening attorney was awarded $ 77,165.00 for work performed in a non-complex case

  by lead counsel even after reducing lead counsel’s hourly rate, the number of hours billed, and

  adjusting the lodestar.). Although Defendant denies that Plaintiff will be able to recover such

  damages in this action, an amount of $75,000 would be a reasonable estimation for the purposes

  of calculating the amount in controversy.

          Whatever the individual amounts, it is clear that when all recoverable damages are

  included, it is well beyond the required more-likely-than-not standard that the value of the case

  exceeds $75,000.00. For these reasons, it is more likely than not that the amount-in-controversy

  threshold is satisfied.1

          Because the value of Plaintiff’s claims more likely than not exceeds $75,000.00,

  exclusive of interest and costs, and the action is between citizens of different states, the district

  court has original jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1332(a). This action may

  therefore be removed by Defendant pursuant to 28 U.S.C. § 1441(a).



  1
    To be clear, Home Depot does not believe Plaintiff is entitled to these amounts, or anywhere
  near them, even should she prevail in this case, which Home Depot strenuously believes she
  should not. Rather, this is the proper measure of damages that Plaintiff has claimed and that her
  complaint has put at issue. See South Florida Wellness, 745 F.3d at 1315 (explaining that the
  key is not “how much the plaintiffs are ultimately likely to recover,” but “how much will be put
  at issue during the litigation”).



                                                   6
Case 9:20-cv-80984-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 7 of 10



                                              III. VENUE

         Venue is proper in the United States District Court for the Southern District of Florida

  because the case is being removed from the Circuit Court in and for Palm Beach County, Florida.

  See 28 U.S.C. § 1446(b)(3).

                             IV. CONSENT OF OTHER DEFENDANTS

         There are no other defendants who would need to join in or consent to this Notice of

  Removal.

                                 V.   TIMELINESS OF REMOVAL

         The Defendant was first served with the summons and complaint on June 3, 2020. Thus,

  Defendant is filing this Notice of Removal within the 30-day time period required by 28 U.S.C. §

  1446(b).

                      VI. ATTACHMENT OF STATE COURT PLEADINGS

         Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served upon

  the Defendant in the State Court Action is annexed hereto as Exhibit A.

                   VII.    NOTICE OF REMOVAL GIVEN TO STATE COURT

         Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed with the

  Fifteenth Judicial Circuit Court in and for Palm Beach County, Florida. See Exhibit C.




                                                  7
Case 9:20-cv-80984-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 8 of 10



  Dated: June 23, 2020.



                                      Respectfully submitted,

                                      OGLETREE, DEAKINS, NASH,
                                      SMOAK & STEWART, P.C.
                                      9130 S. Dadeland Boulevard
                                      Suite 1625
                                      Miami, Florida 33156
                                      Telephone: 305.374.0506
                                      Facsimile: 305.374.0456


                                      Kelly M. Peña
                                      Christopher P. Hammon
                                      Florida Bar No. 176753
                                      chris.hammon@ogletreedeakins.com
                                      Kelly M. Peña
                                      Florida Bar No. 106575
                                      kelly.pena@ogletreedeakins.com

                                      Counsel for Defendant,
                                      Home Depot U.S.A., Inc.




                                       8
Case 9:20-cv-80984-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 9 of 10



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 23, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached

  Service List in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.

                                                       Kelly M. Peña
                                                       Kelly M. Peña




                                                   9
Case 9:20-cv-80984-RKA Document 1 Entered on FLSD Docket 06/23/2020 Page 10 of 10



                                       SERVICE LIST
                         Maria L. Suarez v. Home Depot U.S.A., Inc.
               United States District Court for the Southern District of Florida
                            CASE NO.


                                                 Zandro E. Palma
                                                 zep@thepalmalawgroup.com
                                                 ZANDRO E. PALMA, P.A.
                                                 9100 S. Dadeland Blvd.
                                                 Suite 1500
                                                 Miami, FL 33156
                                                 Telephone: 305.446.1500
                                                 Facsimile: 305.446.1502

                                                 Counsel for Plaintiff,
                                                 Maria L. Suarez

                                                 Method of Service: CM/ECF

                                                Christopher P. Hammon
                                                chris.hammon@ogletreedeakins.com
                                                Kelly M. Peña
                                                kelly.pena@ogletreedeakins.com
                                                OGLETREE, DEAKINS, NASH,
                                                SMOAK & STEWART, P.C.
                                                9130 S. Dadeland Boulevard
                                                Suite 1625
                                                Miami, FL 33156
                                                Telephone: 305.374.0506
                                                Facsimile: 305.374.0456

                                                Counsel for Defendant,
                                                Home Depot U.S.A., Inc.




                                                                                   43250863.1




                                              10
